Title: To Benjamin Franklin from Griffith Williams, 24 August 1778
From: Williams, Griffith
To: Franklin, Benjamin


Sir
London August. 24. 1778.
By favour of Captn. Channing send you few lines Aquainting you that matters in this Country are likely to take a very diffrent turn to What was expected by the favourers of despotism to the West’ard of London.
All men agree (Confesedly) that the Conquest of America is now utterly inpracticable; the most Bloody invoakers of the destruction of that Country are now reduced to wish for peace at any rate, a very diffrent language to their Boasting threats few years ago.
I need not enlarge. Captn. Channing will fully inform you of particulars have the Honour to Remain Yours very Sincerely
G.W.
 
    Notation: G.W. London Aug 24
  